F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                  UNITED STATES COURT OF APPEALS
                                                                          MAY 5 1999
                               TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 FERMAN JONES,

             Plaintiff-Appellant,

 v.                                                     No. 98-6352

 SGT. TRAWICK,                                   (D.C. CIV-97-2050-M)
                                              (Western District of Oklahoma)
             Defendant-Appellee.




                          ORDER AND JUDGMENT            *




Before SEYMOUR , Chief Judge, BALDOCK , and HENRY , Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Mr. Jones, proceeding pro se, appeals the district court's dismissal of his


      *
             This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
employment discrimination action without prejudice, conditioned on his payment

to defendant, prior to re-filing, of defendant's attorney's fees in the sum of

$4,967.00. The district court also denied him leave to proceed in forma pauperis

(IFP) on appeal, finding that his appeal was legally frivolous and not taken in

good faith. Mr. Jones renews his motion for in forma pauperis status on appeal.

We deny his motion to proceed IFP on appeal and dismiss his appeal.

         The district court dismissed Mr. Jones' claim without prejudice, requiring

him to pay defendant's attorney's fees prior to re-filing, because Mr. Jones had

twice failed to appear at his scheduled deposition, had failed to attend or

participate in court-ordered mediation despite having agreed to such mediation at

the scheduling conference, and had engaged in written ex parte communications

with the district judge in violation of court rules. Mr. Jones argues the court

unfairly dismissed his action. We review the district court’s imposition of

sanctions on a party who violates court rules or fails to follow orders of the court

for abuse of discretion.   See M.M. v. Zavaras , 139 F.3d 798, 802 (10th Cir.

1998).         Under the Western District of Oklahoma’s Local Rule 16.1, the

district court is authorized to issue any sanction “the Court . . . deem[s] just and

appropriate” for a party’s “failure to participate in [pre-trial proceedings in] good

faith.” Permissible sanctions include issuing a default judgment or assessing

expenses and fees. W.D.OK.LR16.1. Further, under Fed. R. Civ. P. 37(d), when


                                           2
a party fails to appear at his own deposition, the district court is authorized both

to dismiss the action and to “require the party . . . to pay the reasonable expenses,

including attorney’s fees, caused by the failure unless the court finds that the

failure was substantially justified or that other circumstances make an award of

expenses unjust.”

       Here, although Mr. Jones suggests that he needed additional time to secure

information, he does not proffer any reasoned justification for his failure to

comply with the court rules or to attend his scheduled deposition. While we are

obliged to construe pro se pleadings liberally, pro se litigants “must follow the

same rules of procedure that govern other litigants.”     Green v. Dorrell , 969 F.2d

915, 917 (10   th
                    Cir. 1992). “Although dismissal is indeed a drastic sanction, we

have repeatedly upheld dismissals in situations where the parties themselves

neglected their cases or refused to obey court orders.”     Id. Thus, the district

court’s sanction of dismissal without prejudice subject to payment of attorney's

fees was not an abuse of its discretion.

       Further, we agree with the district court that, as Mr. Jones has merely

repeated his conclusory allegations without providing any justification for his

failure to comply with the court's orders and rules, his appeal is frivolous and not

presented in good faith.




                                             3
      Therefore, we DENY Mr. Jones' motion to proceed IFP and DISMISS his

appeal.



                                         Entered for the Court,



                                         Robert H. Henry
                                         Circuit Judge




                                     4